OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

             OFFl£PAl°&133xM»L sta™n                         TSM k)STAGE» PITNEY BOWES
             STATE OF TEXAS
             PENALTY FOR
                                                             ZIP 78701
             PRIVATE USE                                     02 m
                                                             0001401623 JUN. 12. 2015
6/4/2015                       feg:
WILLIAMS, ALEXANDER AkI^ADAWS^GLENN
Tr. Ct. No.W13-63238-W(A) \                                              WR-83,423-01
On this day, the application for ^jOJ^Writ Jof- Habeas Corpus has been received
and presented to the Court.           ~*^^^ "•"
                                                                   Abel Acosta, Clerk

                              ALEXANDER WILLIAMS                          ,*t
                              COLE UNIT-TDC# 1979787            ,-, yA.w
                                                                                    If:
                                                              Vy
                                                                                    3     II